 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   GODREY YVETTE RUFFIN-        ) Case No.: 2:20-cv-07022-JDE
12   SANDERS,                     )
                                  )
13                Plaintiff,      ) JUDGMENT OF REMAND
14         vs.                    )
                                  )
15
     ANDREW SAUL, Commissioner of )
16   Social Security,             )
17
                                  )
                  Defendant.      )
18
19         The Court having approved the parties’ Stipulation to Voluntary
20   Remand (Dkt. 24, “Stipulation to Remand”) and entered an Order of Remand,
21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
22   above-captioned action is remanded to the Commissioner of Social Security
23   for further proceedings consistent with the Stipulation to Remand.
24
25
     DATED: May 06, 2021
26
                                         JOHN D. EARLY
27                                       United States Magistrate Judge
28
